                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                        )
 WHIRLPOOL CORPORATION, and                         )
 MAYTAG PROPERTIES, LLC,                            )
                                                    )
                   Plaintiffs,                      )
                                                    )
    v.                                              )      ORDER
                                                    )
 FILTERS FAST, LLC,                                 )
                                                    )
                   Defendant.                       )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 65) filed by Benjamin F. Sidbury, concerning Paul L. Smelcer

on November 1, 2018. Mr. Paul L. Smelcer seeks to appear as counsel pro hac vice for Defendant

Filters Fast, LLC. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 65) is GRANTED. Mr. Paul L.

Smelcer is hereby admitted pro hac vice to represent Defendant Filters Fast, LLC.

         SO ORDERED.

                                          Signed: November 2, 2018
